DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 21 December 2021 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1, 3-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 12, the closest prior art of Yamada (US 2013/0214301) neither shows or suggests a display panel comprising, in addition to other limitations of the claim, a total reflection structure comprising a main structure and a second structure, wherein the main structure comprises an upper surface away from a base substrate and a side surface intersecting with the upper surface, the second structure covers the upper surface of the main structure and the side surface of the main structure, the second structure is in direct contact with both the upper surface of the main structure and the side surface of the main structure.
Due to their respective dependencies upon independent claims 1 and 12, claims 3-11, 13-15, and 17-21 are also allowable.
The subject total reflection structure described earlier is provided for alleviating crosstalk of the light emitting state of the light emitting region of adjacent pixel units, thereby achieving better display quality.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        15 January 2022